COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Ola Kathleen Parker, Independent                §              No. 08-19-00121-CV
 Executor of the Estate of J. Loyd Parker,
 III, Deceased,                                  §                 Appeal from the

                       Appellant,                §               143rd District Court

 v.                                              §             of Reeves County, Texas

 Michelle Elise Parker Jordan and Allison        §             (TC# 16-03-21432-CVR)
 Renee Parker,
                                                 §
                       Appellees.
                                               §
                                             ORDER

       The Court GRANTS the Appellant’s motion to reconsider denial of oral argument.

Therefore, the May 22, 2020 submission setting is vacated. The above styled and numbered

cause will be rescheduled for oral argument at a later date.

       IT IS SO ORDERED this 23rd day of April, 2020.


                                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.